Not For Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit

No. 04-1665

                    BENJAMÍN MOULIERT-VIDAL, et al.,

                          Plaintiffs, Appellants,

                                         v.

             JUAN ANTONIO FLORES-GALARZA & ROSALIA NIEVES,

                           Defendants, Appellees.



             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

           [Hon. Salvador E. Casellas, U.S. District Judge]


                                      Before

                          Boudin, Chief Judge,
                         Lipez, Circuit Judge,
                 and Schwarzer,* Senior District Judge.


     Francisco R. González for appellants.
     Luis Sánchez Betances, with whom Sánchez-Betances & Sifre,
P.S.C. was on brief, for appellees.



                               January 12, 2006


_________________


*
    Of the Northern District of California, sitting by designation.
           LIPEZ, Circuit Judge.        The plaintiffs, twenty-four named

employees of the Puerto Rico Department of the Treasury (PRDT) and

an organization claiming to represent them, brought suit in the

district court, alleging that they had been discriminated against

at work because of their political views.            After lengthy discovery

and several extensions of time, the district court entered summary

judgment   for   the     defendants    on    a   motion   that   it   considered

unopposed. The plaintiffs argue on appeal that they were denied an

opportunity to depose a third-party witness wrongfully and that the

district court should have allowed them more time to prepare and

file an opposition to summary judgment.2            We affirm.

                                       I.

           A member of the New Progressive Party (NPP) occupied the

Puerto Rico governorship from 1993 to 2001.               In 2001, a Popular

Democratic Party (PDP) member became governor. The plaintiffs, who

are members of or otherwise favor the NPP, filed suit in January

2002. Their claims, though not entirely uniform, consisted largely

of allegations that they had been stripped of job functions,

bonuses, and perquisites after the 2000 election, in favor of

employees sympathetic to the PDP.

           In their complaint, the plaintiffs promised a class

action   that    would    involve     300    similarly-situated       employees.



     1
      The organization does not appeal the judgment against it.
Nor do four of the individual plaintiffs.

                                       -2-
However, the plaintiffs never sought class certification and never

produced the additional 276 aggrieved individuals.      Similarly, the

named plaintiffs included an organization called "Asociación de

Empleados del Departamento de Hacienda por la Democracia."           The

plaintiffs   never   produced    any    evidence   pertaining   to   the

organization, and the district court ultimately remarked that it

was "not even positive that [the organization] exists."

          Discovery was supervised largely by a magistrate judge.

The materials produced were massive, supporting a summary judgment

record 3500 pages long.3        The defendants arranged for several

political officials to be produced for depositions.       Nonetheless,

the plaintiffs were unable to schedule the deposition of a witness

named María del Carmen Betancourt-Vázquez, Assistant Secretary for

the Human Resources Area at PRDT.

          The defendants had notified the plaintiffs early in the

discovery process that Betancourt-Vázquez had refused to be deposed

unless subpoenaed, and the plaintiffs apparently attempted to

subpoena her for a deposition several times.       The parties dispute

exactly what happened.   According to the plaintiffs, Betancourt-

Vázquez avoided attempts to subpoena her, going so far as to hide

from a process server.     But the plaintiffs did manage to serve

Betancourt-Vázquez with a subpoena two weeks after the discovery



     2
      If the plaintiffs' late filed oppositions to summary judgment
are included in the count, the record swells past 6500 pages.

                                  -3-
period had concluded, shortly before the defendants' motion for

summary judgment was to be filed. The magistrate judge granted the

defendants' motion to quash that subpoena as untimely.

              The defendants moved for summary judgment on May 12,

2003.       The roughly 3000 pages of evidence that the defendants

arrayed      in   support   of   their    motion      included   an   eleven-page

declaration       by   Betancourt-Vázquez.         Her   declaration   consisted

mostly of a summary of the personnel records of the plaintiffs,

which tended to show that none of them had suffered termination or

reduction in status since the election.

              The plaintiffs argued that without deposing Betancourt-

Vázquez they could not adequately oppose the motion for summary

judgment.         They have maintained this position adamantly.              The

plaintiffs moved pursuant to Fed. R. Civ. P. 56(f) to arrange a

deposition of Betancourt-Vázquez.               The defendants objected.      The

district      court     suggested   that        the   parties    "amicably   and

professionally resolve" their dispute "and promptly schedule the

deposition of" Betancourt-Vázquez.              Nonetheless, the disagreement

between the parties persisted, and the district court referred the

matter to the magistrate judge.                The magistrate judge concluded

that no further discovery was warranted.4




        3
      We reject the plaintiffs' assertion that the magistrate judge
somehow lacked authority to resolve the matter as he did.

                                         -4-
          Now angry about their continuing inability to depose

Betancourt-Vázquez, the plaintiffs asked the district court to

reverse the magistrate judge's decision and to allow an additional

120 days to oppose summary judgment.    The district court refused

both requests. Nearly a full month later, the plaintiffs attempted

to appeal the district court's order.     We denied permission to

bring the appeal.

          Perhaps distracted by the Betancourt-Vázquez discovery

dispute, the plaintiffs failed to file a timely opposition to the

defendants' summary judgment motion despite a series of extensions

running roughly four months beyond the deadline provided by the

local rules.   Time actually ran out on the plaintiffs twice.

Acting on the plaintiffs' request, the district court had allowed

the plaintiffs nearly 60 days to oppose summary judgment.     (The

local rules provided a fifteen-day deadline.) The magistrate judge

refused the plaintiffs' request to extend the deadline further.

But in July, after the 60-day deadline passed without word from the

plaintiffs, the defendants, in an apparent effort to establish a

firm final deadline for the plaintiffs' response, essentially

requested a second extension on the plaintiffs' behalf.5       The

district court then granted the plaintiffs an additional 45 days,

until the end of August, to oppose summary judgment.


     4
      The district court later noted this oddity in rejecting the
plaintiffs' contention in their motion for reconsideration that
they had filed timely requests for extensions of time.

                               -5-
          When the August deadline neared, the plaintiffs requested

an additional 40 days from the magistrate judge,6 who granted the

request, but limited the extension to twenty days and warned that

no further extensions would be allowed.           After the twenty days

expired, the plaintiffs notified the court that they would need

still more time "to begin filing" their opposition. The plaintiffs

ultimately submitted what the district court termed a "piecemeal

opposition"   to   summary    judgment;    it   arrived   in    installments

commencing two weeks after the final deadline for submission and

continuing for two and a half months thereafter.

          Citing    the      plaintiffs'   untimeliness        and   "blatant

disregard to the Court's case management orders,"7 the district

court decided to consider the defendants' opposition to summary

judgment as unopposed. Still, as required by Rule 56, the district

court reviewed each of the plaintiffs' claims, assessing separately

how the evidence already in the summary judgment record related to

each individual plaintiff.        See Fed. R. Civ. P. 56(e) ("If the



     5
      Accompanying the motion was the plaintiffs' representation
that they had been told by one of the defendants' lawyers that "he
was resigning the case because the defendants wanted to hide
information." The plaintiffs repeated the same allegation at oral
argument before us. However, as the record reveals, the lawyer in
question submitted a sworn declaration, in response to the
plaintiffs' allegations, denying any such statement.
     6
      In addition to twice missing the deadline to oppose summary
judgment, the plaintiffs previously had been asked to show cause
why they should not be sanctioned for failing to appear at a
scheduled conference with the magistrate judge.

                                    -6-
adverse     party     does    not   so      respond,    summary      judgment,   if

appropriate,    shall        be   entered    against     the   adverse      party.")

(emphasis added); Adickes v. S.H. Kress & Co., 398 U.S. 144, 159-60

(1970).     The court concluded that the plaintiffs had produced

little more than "bare, boilerplate and conclusory allegations

unsupported by any specific facts," and that their case fell short

on a number of grounds.             The court focused its analysis on a

threshold point:       because the plaintiffs were maintained in "their

official designated post[s]," kept the "same level and salary," and

suffered "no changes in rank," the plaintiffs had failed to produce

evidence that they had "suffered a 'constitutionally significant

burden' capable of giving rise to relief."                     Mouliert Vidal v.

Flores Galarza, Civil No. 02-1101 at 7, 23 (D.P.R. 2004) (quoting

Agosto-de-Feliciano v. Aponte-Roque, 889 F.2d 1209, 1216-18 (1st

Cir. 1989)).    The plaintiffs' efforts to seek relief from judgment

were unsuccessful, and this appeal followed.

                                         II.

            The plaintiffs appear to raise four issues on appeal:

whether the district court could permissibly deny their Rule 56(f)

motion to depose Betancourt-Vázquez; whether the district court

could     disregard    their      late-arriving        oppositions     to    summary

judgment; whether the district court should have granted relief

pursuant to Fed. R. Civ. P. 60(b)(3) on account of the defendants'

unwillingness or inability to produce Betancourt-Vázquez for a


                                         -7-
deposition; and, assuming that the summary judgment motion should

not have been considered unopposed and that the district court

should have considered the late submissions in opposition to

summary    judgment,    whether    the    defendants'       motion   for   summary

judgment was granted properly.                Because we disagree with the

plaintiffs on the first, second, and third issues, we need not

decide the fourth.

A.   The Rule 56(f) Motion

            Our review of a denial of a Rule 56(f) motion recognizes

the "broad . . . considerable discretion" of the district court

over such matters.       Ayala-Gerena v. Bristol Myers-Squibb Co., 95

F.3d 86, 91 (1st Cir. 1996).             We reverse denials of Rule 56(f)

motions "only upon a clear showing of manifest injustice, that is,

where the lower court's discovery order was plainly wrong and

resulted    in     substantial    prejudice      to   the    aggrieved     party."

Filiatrault v. Comverse Tech. Inc., 275 F.3d 131, 137-38 (1st Cir.

2001).    The plaintiffs have made no such showing.

            Rule     56(f)   allows,     in    certain      circumstances,     for

supplemental discovery after a motion for summary judgment has been

filed.     But, while "district courts should construe Rule 56(f)

motions generously," discovery pursuant to Rule 56(f) is not

granted as a matter of course.         Ayala-Gerena, 95 F.3d at 92.          As we

have explained:

            To benefit from the protections of Rule 56(f),
            a litigant ordinarily must furnish the nisi

                                 -8-
          prius court with a timely statement -- if not
          by affidavit, then in some other authoritative
          manner -- that (i) explains his or her current
          inability to adduce the facts essential to
          filing   an  opposition,    (ii)  provides   a
          plausible basis for believing that the sought-
          after facts can be assembled within a
          reasonable time, and (iii) indicates how those
          facts would influence the outcome of the
          pending summary judgment motion.

Velez v. Awning Windows, Inc., 375 F.3d 35, 40 (1st Cir 2004).   In

addition, the party must "set forth good cause to explain the

movant's failure to have conducted the desired discovery at an

earlier date."   Massachusetts School of Law at Andover, Inc. v.

American Bar Ass'n, 142 F.3d 26, 44 (1st Cir. 1998).

          Even upon submission of the required materials, the

district court is entitled to refuse a Rule 56(f) motion if it

concludes that the party opposing summary judgment is unlikely to

garner useful evidence from supplemental discovery, especially when

the discovery requested would further delay a long-pending case.

See FDIC v. Kooyomjian, 220 F.3d 10, 15 (1st Cir. 2000); Greebel v.

FTP Software, Inc., 194 F.3d 185, 202 n.15 (1st Cir. 1999); see

also Fennell v. First Step Designs, Ltd., 83 F.3d 526, 532 (1st

Cir. 1996) (holding that district court could balance potential

benefits of Rule 56(f) discovery against the "costs, burdens, and

delays that the proposed discovery entailed").      Similarly, the

district court may refuse to authorize Rule 56(f) discovery if the

information sought will not be pertinent to the theory of law



                               -9-
advanced by the summary judgment motion.      Massachusetts School of

Law at Andover, Inc., 142 F.3d at 44-45.

           While the plaintiffs' several motions on the subject

insist otherwise, the plaintiffs have not demonstrated why they

needed to delay the proceedings in order to depose Betancourt-

Vázquez. Betancourt-Vázquez's declaration comprises a tiny portion

of the summary judgment record and says almost nothing that the

plaintiffs could not have controverted without further discovery.

Mostly, Betancourt-Vázquez summarized the plaintiffs' personnel

files.   The plaintiffs already had access to these files.            In

short, the plaintiffs failed to show that anything discovered by

virtue   of   a   deposition   of   Betancourt-Vázquez   "would   [have]

influence[d] the outcome of the pending summary judgment motion."

Velez, 375 F.3d at 40.         Consequently, we cannot say that the

district court abused its discretion in denying the plaintiffs'

request for Rule 56(f) relief.

B.   Treating the Summary Judgment Motion as Unopposed

           Our review of the district court's reaction to the

plaintiffs' untimeliness is, again, limited.       We have recognized

that the district court has wide discretion to manage its caseload

by setting deadlines for filings and holding parties to those

deadlines.    "In the absence of a manifest abuse of discretion, . .

. we will not interfere with a district court's reasoned refusal to

grant incremental enlargements of time."      Mendez v. Banco Popular


                                    -10-
de P.R., 900 F.2d 4, 7 (1st Cir 1990).         When a party fails to meet

a reasonable deadline for opposing a motion for summary judgment,

the   district   court   may   treat   the   summary   judgment   motion   as

unopposed, and deem admitted all facts presented as uncontested by

the movant.      "This court has held repeatedly that the district

court in Puerto Rico is justified in holding one party's submitted

uncontested facts to be admitted when the other party fails to file

oppositions in compliance with the local rules."          Torres-Rosado v.

Rotger-Sabat, 335 F.3d 1, 4 (1st Cir. 2003).

           The plaintiffs received extensions running nearly four

months.   They failed twice, as the district court pointed out, to

file for an extension of time before the deadline to oppose summary

judgment passed. Further, the plaintiffs' opposition dribbled into

court over the course of two and a half months, not arriving in

complete form until a full three months after the court's final

deadline -- seven months after the defendants' motion for summary

judgment was filed.       This record supports the district court's

conclusion that the plaintiffs' disregard for the court's deadlines

was "blatant" and inexcusable. See Cordero-Soto v. Island Finance,

Inc., 418 F.3d 114, 118 (1st Cir. 2005) (holding no abuse of

discretion in district court's denial of request for extension of

time and treatment of summary judgment motion as unopposed, after

party's repeated failure to comply with deadlines).




                                   -11-
            We are not swayed by the plaintiffs' suggestion that they

should have been allowed extra time to oppose summary judgment

because they were occupied by the Rule 56(f) matter.               Once their

motion to depose Betancourt-Vázquez was denied, the plaintiffs

should have gotten back to the task at hand.         Instead, they wasted

time on an ill-conceived attempt to file an interlocutory appeal.

As   we   quickly   informed   the   plaintiffs,   they   should    not   have

expected to secure an interlocutory appeal of the district court's

discretionary ruling on a discovery matter.           See, e.g.,       United

States v. Kouri-Perez, 187 F.3d 1, 13 (1st Cir. 1999) (explaining

reluctance of court of appeals to entertain interlocutory appeals

from discretionary rulings of district court that can be challenged

on direct appeal).     The district court was not required to save the

plaintiffs from the consequences of their futile efforts.

C.   Rule 60(b)(3)

             The plaintiffs also appear to seek appellate review of

the denial of relief pursuant to Rule 60(b)(3), which allows "[o]n

motion" for the district court to "relieve a party . . . from a

final judgment" on account of "fraud . . . , misrepresentation, or

other misconduct of an adverse party."         The plaintiffs' contention

is that such relief should have been granted because of the

defendants'    unwillingness    to   produce   Betancourt-Vázquez      for   a

deposition, which they allege constituted misconduct by an adverse

party.    We certainly do not condone any effort by the defendants to


                                     -12-
somehow hide Betancourt-Vázquez, if any such conduct actually

occurred.    But we reject the plaintiffs' request for appellate

review of any Rule 60(b)(3) claim because they do not suggest how

they have preserved an appeal on Rule 60(b)(3) grounds.

            The plaintiffs noticed an appeal both of the final

judgment and of the denial of their "motion for reconsideration."

Neither appeal encompasses Rule 60(b)(3) relief.   The plaintiffs'

"motion for reconsideration" never argued in any understandable

fashion for Rule 60(b)(3) relief. Rather, the plaintiffs asked the

district court to relieve them from the judgment on account of

"excusable neglect," pursuant to Rule 60(b)(1).    Having failed to

include any direct request for Rule 60(b)(3) relief in their motion

for reconsideration, the plaintiffs have waived any right to ask

for such relief on appeal from the denial of that motion.       See

Larch v. Mansfield Mun. Elec. Dep't, 272 F.3d 63, 76 (1st Cir.

2001) (holding that failure to raise issue at district court

forecloses party from raising same issue on appeal).      See also

Toscano v. Chandris, S.A., 934 F.2d 383, 386-87 (1st Cir. 1991);

Com. of Puerto Rico v. S.S. Zoe Colocotroni, 601 F.2d 39, 42 (1st

Cir. 1979) (discussing procedure for seeking Rule 60(b) relief

while a case is on appeal).

            Nor does the plaintiffs' appeal from the final judgment

itself allow us to entertain their request for Rule 60(b)(3)

relief.   Our review of the record reveals that the plaintiffs did


                               -13-
make cursory reference to Rule 60(b)(3) in their motion, several

months before the entry of final judgment, to stay the proceedings

while they attempted an interlocutory appeal -- essentially a

motion for more time to oppose summary judgment. But Rule 60(b)(3)

relief was not available to the plaintiffs until entry of final

judgment.    Farr Man & Co. v. M/V Rozita, 903 F.2d 871, 874 (1st

Cir. 1990) ("It is, by this time, well settled that Rule 60 applies

only to final judgments.").

D. Resolution of the Unopposed Summary Judgment Motion

            The plaintiffs suggest that the district court dismissed

their case with prejudice as a sanction for their failure to timely

oppose summary judgment.     The district court did no such thing.

Rather, the district court entered a twenty-four page opinion and

order that discussed each of the plaintiffs' claims under the

appropriate summary judgment standard, limiting the record to the

evidence on file at the time that the period to oppose summary

judgment expired.     This is exactly what the district court was

supposed to do.    Cordero-Soto, 418 F.3d at 118.

            The plaintiffs have provided no basis for granting them

relief once we have affirmed the district court's decision to

disregard their late-filed oppositions to summary judgment.    They

make no argument that, on the record considered by the district

court, the defendants' motion for summary judgment should have been

denied. Notably, they do not contend in their appellate brief that


                                -14-
the district court was incorrect in concluding, on the available

summary judgment record, that none of the plaintiffs had suffered

a constitutionally cognizable injury.       Consequently, any such

argument is waived.   See Michelson v. Digital Financial Services,

167 F.3d 715, 721 n.2 (1999).   Therefore, we must conclude that the

district court properly entered judgment for the defendants.

          Affirmed.




                                -15-